 MICHIGAN WISCONSIN PIPE LINE COMPANY469Michigan Wisconsin Pipe Line CompanyandInterna-tional Chemical Workers Union,Petitioner. Case7-RC-10424December 8, 1971DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 12, 1971, the Regional Director for Region7 issued his Decision and Direction of Election in theabove-entitled proceeding, in which he found appro-priate the requested unit of production and mainte-nance employees in the Employer'sBigRapids,Michigan,District.Thereafter, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series8,as amended, the Employer filed a timelyrequest for review of the Regional Director's Deci-sion, on the grounds,inter alia,that in reaching hisunit determination he made findings of fact which areclearly erroneous and he departed from officiallyreported precedent.The National Labor Relations Board by telegraphicorder dated June 9, 1971, granted the request forreview and stayed the election pending decision onreview.Thereafter, the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Petitioner seeks to represent a unit of prod-uction and maintenance employees in the Big RapidsDistrict of the Employer's gas pipeline system. Thesame group of employees was found to constitute anappropriateunit in an earlier proceeding.' TheRegionalDirector found, notwithstanding certainoperational and administrative changes which theEmployer has made since 1966, that the requestedunit remained appropriate. The Employer contendsthat he erred in so finding and that only a systemwideunit of its employees is appropriate at this time.The Employer supplies natural gas to 53 publicutility companies located along its pipeline. The factspertaining to the Employer's pipeline operations areset forth in detail in the Regional Director's attachedDecision. As below indicated, since 1966 the Employ-er has made changes in its operations which have abearing on the appropriateness of the Petitioner's unitrequest.When the earlier proceeding was instituted, aspointed out in the Board's Decision therein, theEmployer's compressor department was subdividedinto four divisions, each headed by a superintendent.The Woolfolk compressor station was one of sevenwithin the Muncie, Indiana, division; the Reed Citycompressor station, which, together with the twoclosely related Loreed and Michigan Stray storagefields,had recently been acquired, was controlleddirectly by the department superintendent at Detroitheadquarters. The pipeline department on the otherhand, was subdivided into six divisions each of whichwas further divided into districts. The Big Rapidspipeline district was one of three in the Grand Rapidsdivision. The Board there noted that, "because of theEmployer'smethod of subdividing its operatingdepartments , to accomodate supervisory load, itwould be impossible to establish any major adminis-trativesubdivisionof the system in which thegeographicbounds of compressor and pipelinedivisions would coincide, short of the entire pipelinesystem." 2This circumstance, together with otherfactors set forth in its Decision, particularly the factsthat the requested employees worked in a distinctgeographic area, that the storage fields performed aunique function within the system, and that there wasno record evidence of significant interchange ofemployees between that area and other segments ofthe system, persuaded the Board that the requestedunit was an appropriate one.Since 1966, as indicated in the Regional Director'sDecision, the Employer has created six major subdivi-sions of its pipeline system called Areas. Most of theAreas are further subdivided into Districts. Under thepresent administrative scheme, the requested employ-ees are grouped in the Big Rapids District, one ofthree districts in the Detroit Area. Their immediatesupervisors apparently remain the same as before.However, the Area manager, together with one ormore assistants and the District managers, nowprovides intermediate level supervision for the day-to-day operations necessary to implement policiesestablished by the Detroit headquarters office and tocarry out instructions received from the dispatchoffice in Detroit.Within the Area, the Districtmanagers may among themselves coordinate inter-changes of employees; interchanges between Areasare cleared through the Area manager.The Big Rapids District has a complement ofapproximately 100 employees: 34 maintenance men,32 storage field operators, 25 station operators, 5truckdrivers,2machinists, and 2 welders.3 Thefacilitieswithin the district include 2 compressorstations, 269 miles of pipelines interconnecting theIMichigan WisconsinPipe Line Company,164 NLRB 359, issued May 4,3The Hamilton and La Grange Districts of the DetroitArea have 561967.and51 employees,respectively.Each of these districtshas a heavy2Michigan WisconsinPipe Line, supra,360,fn. 8.equipment operator,a classification not found in the Big Rapids District.194 NLRB No. 76 470DECISIONSOF NATIONALLABOR RELATIONS BOARDstorage fields and the compressor stations, 25 meterstations, and 809 well connections. Most of thesefacilities and employee classifications are found in allArea subdivisions of the system. The well connectionsin the storage and supply fields within the Big RapidsDistrict are similar to those found in the producingareas at the southern extremities of the system.4 Theclassificationof"storagefieldoperator"and"machinist," found only in the Big Rapids District,were utilized by the Employer's predecessor, Michi-gan Consolidated Gas Company, when it operated thefields.When the Employer acquired the facilities, itretained the predecessor's employee classifications,and has continued to use those classifications, despitethe fact that many of their duties and skills are similarto those of its maintenance men.5The Employer introduced evidence relating to thefrequency of temporary interchange of employees inand out of the Big Rapids District since 1967. Asstated by the Regional Director, this evidence shows,for the year 1970, that there were 109 instances6 oftransfers out, mainly to other Districts in the DetroitArea, involving 16 employees; and there were 68instances of transfers in, almost wholly from otherDistricts in the Detroit Area, involving 13 employees.?We are persuaded, in view of the above-describedadministrative and operational changes which haveoccurred since 1966, that the Board's Decision in 164NLRB 359 is not controlling herein. In reaching thisconclusion,we attach significance to the changedcircumstance that the Big Rapids District, which now4We note, however, that within the Big Rapids District there is anactive oil field where the Employer is engaged in producing oil, removingthe gas,and processing the gas into propane and butane. It states that theseoperations will come to an end in approximately 2 years when the oil isdepleted.5Examination of the statistics and employee interchange discussedbelow reveals that storage field operators were temporarily transferred outof the District in 43 instances,i.e., for43 workdays,out of a total of 109encompasses the requested employees, is one of thethree Districts in the Detroit Area, a major adminis-trative-subdivision of the pipeline system.We alsonote that the operations of the Employer are morehighly integrated than most utilities. As a source ofsupply for a number of utility companies whichdistribute gas to consumers in the areas they serve, theEmployer through its Detroit headquarters monitorsand regulates closely the flow of gas through itspipeline system to insure the availability of gas tomeet the needs of those companies at all times. Forthis reason, in establishing a bargaining unit forpipeline employees, we are reluctant to fragmentizethem, absent compelling circumstances. Finally, thepresent records shows that day-to-day supervision ofBig Rapids District employees is closely coordinatedwith supervision of other Districts, especially thosewithin the Detroit Area, and that, concomitant withsuch coordinated supervision, there is a significantdegree of employee interchange both in and out of theBig Rapids District.We therefore find, contrary to the Regional Direc-tor, that the requested unit limited to Big RapidsDistrict employees is inappropriate for purposes ofcollective bargaining.8 Accordingly, we shall dismissthe instant petition.9ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.instances of such transfers during 1970, and on many of those occasionsthey performed the dutiesof maintenance men.6Each instance is a workday,of varying numbers of hours.7The transfers variedin duration from Ito 10 workdays.8Tennessee Gas TransmissionCompany,96 NLRB 1385.9We finditunnecessary herein to pass on the Employer's contentionthat the onlyappropriate unit for the requested employees is systemwide inscope.